t c memo united_states tax_court lloyd pragasam petitioner v commissioner of internal revenue respondent docket no 12636-04l filed date william e windham for petitioner alan j tomsic for respondent memorandum findings_of_fact and opinion vasquez judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction petitioner filed a petition in response to respondent’s decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code decision letter the issue for decision is whether the court lacks jurisdiction under sec_6320 and sec_6330 with regard to the years in issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in loma linda california i on date respondent sent petitioner a notice_of_deficiency addressed to petitioner at his last_known_address knightsbridge place loma linda ca determining petitioner owed an income_tax deficiency of dollar_figure and a penalty under sec_6662 in the amount of dollar_figure for the tax_year petitioner did not respond to the notice_of_deficiency by petitioning the tax_court within days from date on date respondent assessed the additional tax_liability along with penalties and interest and mailed notice_and_demand to petitioner at his last_known_address on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended with respect to the tax_year petitioner did not timely request a hearing in response to the date notice ii and on date respondent sent petitioner a notice_of_deficiency addressed to petitioner at his last_known_address knightsbridge place loma linda ca determining petitioner owed an income_tax deficiency for of dollar_figure a penalty under sec_6662 for in the amount of dollar_figure an income_tax deficiency for of dollar_figure an addition_to_tax under sec_6651 for failure_to_file a return for within the time prescribed by law in the amount of dollar_figure and a penalty under sec_6662 for in the amount of dollar_figure petitioner did not respond to the notice_of_deficiency by petitioning the tax_court within days from date on date respondent assessed the additional and tax_liabilities along with penalties and interest and mailed notice_and_demand regarding the unpaid and tax_liabilities to petitioner at his last_known_address on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to the and tax years petitioner did not timely request a hearing in response to the date notice iii and on date respondent issued a notice_of_federal_tax_lien filing-nominee transferee or alter-ego nominee lien to renaissance health systems llc renaissance in connection with the and tax_liabilities of petitioner on date respondent also issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 to petitioner in connection with the and tax_liabilities on or about date renaissance health systems llc nominee transferee or alter-ego lloyd a pragasam submitted a form request for a collection_due_process_hearing setting forth disagreement with the filed notice_of_federal_tax_lien on date the appeals_office held a hearing with petitioner’s representatives on date respondent issued a decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code to petitioner on date petitioner mailed a petition to this court setting forth his disagreement with the decision letter in light of our resolution of the case we need not address respondent’s argument that this entity had no rights to its own collection hearing or equivalent_hearing the decision letter stated in part your due process hearing request was not filed within the time prescribed under sec_6320 and or however you received a hearing equivalent to a due process hearing except that there is no right to dispute a decision by the appeals_office in court under sec_6320 and or respondent filed a motion to dismiss for lack of jurisdiction petitioner filed an objection to respondent’s motion to dismiss respondent filed a supplement to the motion to dismiss for lack of jurisdiction petitioner filed a supplemental objection to the motion to dismiss the court held a hearing on respondent’s motion to dismiss for lack of jurisdiction opinion the parties dispute whether petitioner is entitled to a collection hearing respondent argues that this court should dismiss the case for lack of jurisdiction as petitioner did not file a timely hearing request in response to each first notice_of_federal_tax_lien filed for tax years and petitioner argues that he did not receive the date or the date notice that the first notice regarding his and liabilities that he received was in date and he requested a hearing in response to that notice i last_known_address sec_6320 and sec_6330 provide in pertinent part that the secretary shall notify a person in writing of his or her right to an appeals_office hearing regarding the secretary’s filing of a notice of lien under sec_6323 or the secretary’s intent to levy respectively by mailing the notice required by sec_6320 or sec_6330 as the case may be by certified or registered mail to such person at his or her last_known_address the regulations under sec_6320 and sec_6330 reference sec_301_6212-2 proced admin regs to define last_known_address sec_301_6320-1 sec_301_6330-1 proced admin regs under sec_6212 in general the commissioner is entitled to treat the address on a taxpayer’s most recent tax_return as the taxpayer’s last_known_address unless the taxpayer has given ‘clear and concise notification of a different address ’ 123_tc_1 quoting 116_tc_255 n affd 412_f3d_819 7th cir petitioner’s forms certificate of assessments payments and other specified matters for and indicate that the notices of federal tax_liens were filed in date date and date respectively the forms are sufficient proof in the absence of evidence to the contrary of the adequacy and propriety of notices and assessments that have been made id further respondent submitted copies of these notices of federal tax_liens listing a certified mail number the letter dates and the date of filing we also note that the address on the copies of the notices of federal tax_liens is knightsbridge pl loma linda ca this is the address petitioner listed on his and tax returns on the basis of the record we find that the address used for the date and date notices was petitioner’s last_known_address the only evidence that petitioner presented is petitioner’s testimony that he did not receive the notices the court need not accept at face value a witness’s testimony that is self- interested or otherwise questionable see 227_f2d_270 5th cir affg a memorandum opinion of this court 221_f2d_152 8th cir affg tcmemo_1954_51 schroeder v commissioner tcmemo_1986_467 ii collection hearing sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period sec_6320 states that a taxpayer shall be entitled to only one hearing with respect to the taxable_period to which the unpaid tax relates taxpayers are entitled to this hearing only if they request administrative review of the matter within the 30-day period following the receipt of the first notice of lien with regard to the unpaid tax sec_301_6320-1 q a- b4 proced admin regs investment research associates inc v commissioner t c __ see also orum v commissioner supra reaching the same conclusion in a levy case congress further specified in the conference_report for the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 that the right to a hearing applies only after the first notice of lien with regard to each tax_liability is filed h conf rept pincite 1998_3_cb_747 on date and date respondent sent petitioner notices of federal tax_liens at his last known sec_301_6320-1 q a-b4 proced admin regs states q-b4 if the irs sends a second cdp_notice under sec_6320 other than a substitute cdp_notice for a tax period and with respect to an unpaid tax for which a sec_6320 cdp_notice was previously sent is the taxpayer entitled to a sec_6320 cdp hearing based on the second cdp_notice a-b4 no the taxpayer is entitled to a cdp hearing under sec_6320 for each tax period only with respect to the first filing of a nftl on or after date with respect to an unpaid tax address petitioner did not request a hearing within the 30-day filing period required by sec_6320 under the circumstances respondent was not obliged to conduct a collection hearing pursuant to sec_6320 and sec_6330 investment research associates inc v commissioner supra orum v commissioner supra pincite in place of the collection hearing the appeals_office granted petitioner an equivalent_hearing for and thereafter the appeals_office issued a decision letter to petitioner stating that the proposed collection actions were sustained the decision letter does not constitute a notice_of_determination under sec_6320 and sec_6330 which would provide a basis for petitioner to invoke the court’s jurisdiction for and see 116_tc_263 116_tc_255 in discussing whether the decision letter in this case constitutes a determination the parties address 119_tc_252 we differentiated craig v commissioner supra in orum v commissioner supra pincite a case similar to the instant case by stating this case is distinguishable from 119_tc_252 in which we held that we had jurisdiction under sec_6330 when the appeals_office issued a decision letter to the taxpayer id pincite in craig the commissioner mailed to the taxpayer a notice_of_intent_to_levy on date id pincite on date the taxpayer timely requested a sec_6330 hearing by mailing the commissioner a letter accompanied by unsigned forms id pincite on date the commissioner received signed forms but granted the taxpayer only an equivalent_hearing id pincite- a decision letter was then issued to the taxpayer following the equivalent_hearing id pincite the court held that where appeals issued the decision letter to petitioner in response to his timely request for a hearing we conclude that the ‘decision’ reflected in the decision letter issued to petitioner is a ‘determination’ for purposes of sec_6330 id pincite in the instant case as in orum petitioner did not timely request a collection hearing in response to the date and date notices as a result we do not conclude that the decision in the decision letter is a determination for purposes of sec_6320 and sec_6330 orum v commissioner supra pincite we shall grant respondent’s motion to dismiss for lack of jurisdiction as to and because the petition was not filed in response to a notice_of_determination sufficient to confer jurisdiction on the court under sec_6320 and sec_6330 in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
